—Proceeding pursuant to CPLR article 78 to review a determination of the State of New York Department of Social Services, dated September 24, 1999, which, after a hearing, found that the petitioner had committed an act of maltreatment of a minor and that such maltreatment was established by a fair preponderance of the evidence and was relevant and reasonably related to child care employment.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, without costs or disbursements.
Judicial review of an administrative determination made after a hearing required by law is limited to consideration of whether the determination is supported by substantial evidence on the record as a whole (see, People ex rel. Vega v Smith, 66 NY2d 130; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). It is the function of the administrative agency, not the reviewing court, to weigh the evidence or assess the credibility of the witnesses (see, Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979).
Here, there was substantial evidence in the record to support the finding that the petitioner maltreated a child pursuant to Social Services Law § 412 (2). O’Brien, J. P., Altman, Feuerstein and Cozier, JJ., concur.